Citation Nr: 1307596	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to July 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2011, the Veteran testified before the undersigned via video conference from the RO.

At his hearing, it was noted that the Veteran had been denied an increased rating for hypertensive heart disease (in a December 2009 rating decision), initiated an appeal with a notice of disagreement, and had been issued a statement of the case in November 2011.  The undersigned noted that the Veteran intended for a substantive appeal to be filed at the RO that day and such was preserved on the record.  See 38 U.S.C.A. § 7105; Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  This issue, however, was not addressed at the hearing as the Veteran indicated that he was going to submit a facsimile of his VA Form 9, presumably with his arguments relative to that appeal.  The record, including in VA's Virtual system, does not contain this correspondence nor has this matter been certified to the Board at this time.  Thus, the Board refers this matter to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran seeks entitlement to service connection for prostate cancer as a result of claimed exposure to herbicides during his active service.  He specifically contends that he was exposed to herbicides in Thailand at various places including the Royal Thai Air Force Base of U-Tapao, Bangkok (including at the Joint Military Advisory Group training facility), Ubon Air Force Base, Pattaya beach, Udorn, Korat, and Don Muang, during the period of 1973 to 1976 with particular emphasis on 1973-1974.  

With respect to the Veteran's contention that he was exposed to herbicides, to include Agent Orange (AO), during his service, the Board observes that service connection for prostate cancer may be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  However, as noted, the Veteran asserts that the herbicide exposure occurred when he was stationed in Thailand.  In order to qualify for service connection on the basis of exposure to herbicides outside of the Republic of Vietnam, his exposure must be verified. 

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides during any active service in Thailand.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  These procedures include determining whether the Veteran served at certain Royal Thai Air Force Bases, in any capacity as an Air Force security personnel, or otherwise near an air base perimeter during the Vietnam era. 

At the outset, the Board notes that the Veteran's record, including his claims file and his Virtual record, do not include a copy of his DD 214 or his 201 military personnel file.  Thus, the exact nature of his service is unclear.  On remand, the RO/AMC must request a complete copy of the Veteran's service personnel records (201 file) as well as his DD Form 214 from the National Personnel Records Center (NPRC), in order to properly adjudicate these claim.  

Further, there is no indication that the RO made any attempt to determine whether the Veteran may have been exposed to herbicides during his claimed active service in Thailand during the Vietnam era.  The statement of the case only indicates that the Veteran did not serve in Vietnam, so he was not exposed to herbicides in that country.  Although a VA Compensation and Pension service "Memorandum for the Record" regarding herbicide use in Thailand during the Vietnam era is of record, it does not appear that all of the procedures found in VA's Adjudication Procedure Manual at M21-1MR, IV.ii.2.C.10.q have been complied with; as such, the Board finds that the Veteran's claim associated with his purported exposure to herbicides must be remanded in order for the RO to comply with these procedures.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's service personnel records from the NPRC and/or any other relevant source of personnel records, to include any evidence showing that he was assigned to any air base(s) in Thailand, that he served in any capacity with security personnel, or that he spent time near an air base perimeter.  The Veteran specifically contends that he was exposed to herbicides in Thailand at various places including the Royal Thai Air Force Base of U-Tapao, Bangkok (including at the Joint Military Advisory Group training facility), Ubon Air Force Base, Pattaya beach, Udorn, Korat, and Don Muang, during the period of 1973 to 1976 with particular emphasis on 1973-1974.  Any evidence showing that he was exposed to herbicides should also be obtained.  If any requested records are not available, a negative reply is required.

2.  Pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.q, determine whether the Veteran was exposed to herbicides during any active service in Thailand.  Documented evidence as to what steps were taken must be set forth in the record.

3.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


